Citation Nr: 0619193	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date earlier than June 23, 
2000 for service connection for PTSD.  

[The matter of entitlement to service connection for a right 
eye disability will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954 and from January 1955 to May 1956.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  At that time, the veteran was 
granted entitlement to service connection of PTSD and a 30 
percent disability rating was assigned, effective October 31, 
2000.  The veteran disagreed with the initially assigned 
rating and the effective date and initiated this appeal.  

In an April 2004 Statement of the Case, the veteran was 
granted an earlier effective date of June 23, 2000.  The 
veteran disagreed with that effective date and has advised VA 
that he is seeking a still earlier effective date.  

In an October 2005 Supplemental Statement of the Case, the 
veteran's PTSD evaluation was increased from 30 percent to 50 
percent.  This increase was effective as of the date of 
claim, June 23, 2000.  However, the issue of entitlement to 
an increased initial disability evaluation of PTSD remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated]   

Clarification of representation

A review of the file indicates that the veteran is 
represented by an attorney with respect to another issue on 
appeal.  Thus, two separate Board decisions, which will be 
dispatched simultaneously, are necessary.



FINDINGS OF FACT

1.  The veteran's PTSD manifests as sleep disturbances, some 
social isolation, intrusive thoughts and anxiety.  The 
evidence of record does not indicate a total or severe 
disruption in family or employment relationships due to PTSD.  

2.  A September 13, 1999 VA treatment record included a 
provisional diagnosis of PTSD, as well as a statement from 
the veteran that he wished to file a claim of entitlement to 
service connection for PTSD.         
  

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for an effective date of September 13, 1999 
are met for service connection for PTSD.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased initial 
evaluation for service-connected PTSD and an earlier 
effective date than June 23, 2000 for service connection for 
PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the April 2004 
SOC.  The April 2004 SOC  gave the veteran notice of the 
specific rating criteria for PTSD and therefore advised the 
veteran of the evidence necessary for a higher initial 
rating.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim of entitlement to 
an increased disability rating in a letter dated April 24, 
2004, by which the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide an adequate 
description of the records as well as authorization for 
records not held by the Federal government.   Moreover, the 
April 2004 letter specifically advised the veteran that in 
order to qualify for an increased disability rating, medical 
evidence of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the April 2004 letter expressly 
notified the veteran that he should describe any additional 
evidence that he thought was relevant to his claim and 
further directed the veteran that he could submit any such 
information directly to VA   Additionally, the letter 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  

With respect to element (5), effective date, as was alluded 
to in the Introduction, during the course of this appeal the 
AOJ raised the assigned disability rating from a 30 percent 
rating to 50 percent, effective as of the date of the initial 
grant of service connection.  As will be explained in greater 
detail below, it became factually ascertainable that a 50 
percent disability rating was warranted as of the date that 
service connection was granted.  See 38 C.F.R. § 3.400 
(2005).  Therefore, any additional notice as to the 
assignment of an effective date for the 50 percent rating is 
not necessary, because no earlier effective date is 
available.    

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating beyond 50 percent.  In 
other words, any lack advisement as to that element is 
meaningless, because an increased disability rating was not 
granted, and thus there can be no effective date to assign.  
As explained below, the Board is similarly denying the 
veteran's claim, so the matter of any potential effective 
date for increased rating remains moot.   

Also, with respect to the veteran's claim of entitlement to 
an earlier effective date for service connection of PTSD, as 
noted below, the veteran has been granted an earlier 
effective date.  Therefore, as the veteran has prevailed on 
this claim there is no need to provide the veteran with any 
additional notice with respect to that claim.  
 
Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA mental status examination, 
which was completed in June 2004.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran has not 
elected a hearing pertaining to these issues.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased initial rating for service-
connected PTSD, currently evaluated as 50 percent disabling.

Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, reads as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected psychiatric disorder is 
currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule. Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran currently has a 50 percent rating under 
Diagnostic Code 9411. 
To obtain the next highest rating (70 percent) the veteran 
would have to demonstrate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

An overview of the veteran's complaints, contained in VA 
examination and treatment records, shows that his service-
connected PTSD is manifested principally by nightmares, , 
some social isolation, intrusive thoughts and anxiety.  For 
reasons stated immediately below, the Board finds that such 
symptoms do not approximate those which would allow for the 
assignment of a 70 percent or higher disability rating.

With respect to an inability to maintain effective 
relationships and deficiencies in family relationships, the 
veteran's treatment records indicate a lack of friendships 
and a certain degree of social isolation.  This includes a 
history of difficulties with familial interactions, 
specifically reporting verbal outbursts directed toward his 
wife and adult son.  However, the statements also indicate 
that the veteran has maintained a healthy marital 
relationship for over twenty-five years and he has had at 
times had certain of his adult children living with him and 
his wife.   This is hardly indicative of significant 
deficiencies in family relationships. 

In short, it appears that the veteran experiences some 
difficulty relating to others; however, difficulties in 
maintaining effective social relationships are specifically 
part if the criteria for his currently assigned 50 percent 
disability rating.  The evidence of record does not show that 
these difficulties rise to the level of deficiencies in 
familial relationships or an inability to maintain effective 
relationships as would correspond to the criteria for a 70 
percent disability rating.   

Concerning judgment and thinking and speech-related symptoms, 
the evidence of record does not include any reference to 
deficiencies of judgment and thinking.  The evidence also 
does not indicate that the veteran has speech intermittently 
illogical, obscure or irrelevant.  A February 2005 VA 
treatment record noted that the veteran's speech was 
appropriate and goal directed and that the veteran had good 
insight and cognition.    

Moreover, there is no indication that the veteran has 
suffered occupational impairment or difficulty in adapting to 
stressful circumstances.  Specifically regarding employment, 
the veteran reports that he retired over twenty years ago.  
However, the veteran reported that his retirement was due to 
an eye condition and a lung condition, not his service-
connected mental health condition.  In that regard, the Board 
notes that the veteran did not seek mental health treatment 
until 1999, nearly two decades after his retirement.  
Additionally, the veteran's treatment records indicate his 
ability to participate in work-like settings such as large-
scale gardening and animal care.    There is no indication 
that the veteran's PTSD would cause a deficiency in 
employment consistent with the assignment of a 70 percent 
rating.  

With respect to various symptomatology identified in the 
schedular criteria (suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene), there is little evidence 
that such exist, with the exception of unprovoked 
irritability.  However, there is no evidence of violence 
associated with the veteran's irritability.  During the VA 
examination in June 2004, he denied physical violence.  It 
appears from VA examination and treatment reports that the 
veteran's irritability is triggered by the fact that he does 
not believe that he is receiving sufficient monetary 
compensation from VA.  

As for other symptoms consistent with the assignment of a 70 
percent rating, none have been identified.  Although the 
veteran has been described as depressed, anxious and sad, 
there is no evidence near-continuous panic or depression 
affecting the ability to function independently.  Nor is 
there evidence of suicidal ideation; a March 2005 VA 
outpatient treatment record specifically indicated that the 
veteran was "not suicidal".  In connection with the June 
2004 VA examination, his insight and judgment were described 
as adequate; he was free of delusional thinking; and there 
was no evidence of looseness of associations.  In May 2005, 
his affect was described as normal, and in August 2005 his 
memory and insight were described as good.  

The veteran was specifically described in an October 2004 VA 
outpatient treatment note as being neat and clean and in an 
August 2005 note as being clean and neatly groomed. 

Moreover, there are a number of GAF scores of record, all 
between 50 and 55.  
See VA treatment records from September 1999, June 2001, 
February 2002, October 2004 and February 2005, as well as the 
June 2004 VA examination report.  As discussed above these 
scores are generally reflective of moderate impairment and do 
not reflect serious symptomatology which would warrant the 
assignment of a 70 percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified severe symptomatology or other aspects of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 70 percent rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.  The Board observes in this 
connection that the veteran has never been psychiatrically 
hospitalized.

In short, the evidence of record does not show occupational 
or family deficiency due to PTSD, does not indicate 
disturbances of judgment, thinking or speech or an inability 
to adjust to stressful situations due to PTSD, so as to 
warrant the assignment of a 70 percent disability rating. 

The Board has also considered the criteria for the assignment 
of a 100 percent disability rating.  The evidence of record 
as summarized above manifestly does not show total 
occupational or social impairment due to PTSD, and the 
veteran has presented no evidence that such in fact exists.  
Therefore the criteria for the assignment of a 100 percent 
disability rating manifestly have not been met.   

The Board wishes to make it clear that it has no doubt 
whatsoever that the veteran's PTSD significantly impairs his 
life.  However, this is recognized in the 50 percent rating 
which is currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2005).   For the reasons stated, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased rating.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was noted in the Introduction, the veteran has been 
assigned a 50 percent disability rating for PTSD effective as 
of the date on which service connection has been granted, 
currently June 23, 2000. 

In this case, the medical evidence of record documents that 
the veteran's condition has been essentially stable during 
the course of his appeal.  Treatment records indicate 
symptomatology which primarily consists of reports of sleep 
disturbances and GAF scores ranging in the low 50s.  There is 
no indication that the PTSD symptomatology approximated that 
which would call for the assignment of a 70 percent or higher 
disability rating for any period since June 23, 2000. 

The Board therefore agrees with that a 50 percent disability 
rating is warranted for the entire period from the date of 
grant of service connection to the present.    

In summary, for reasons and bases expressed above the Board 
concludes that 
An increased disability rating in excess of the currently 
assigned 50 percent rating is not warranted.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to an effective date earlier than June 23, 
2000  for service connection for PTSD.  

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Informal claims

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  When 
a claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2005).

Analysis

The veteran is seeking entitlement to an effective date 
earlier than June 23, 2000 for his entitlement to service 
connection of PTSD.  Essentially he contends that he filed 
his original claim in September 1999. 

For the reasons set out below, the Board has found that the 
evidence of record includes an informal claim of entitlement 
to service connection of PTSD dated September 13, 1999.  

Currently, the veteran has been assigned an effective date of 
June 23, 2000.  This is based upon a report of contact on 
that date documenting a phone call from the veteran 
requesting information on his PTSD claim, which he asserted 
was filed on September 13, 1999.    

No such PTSD claim is of record.  The record does contain a 
claim dated August 30, 1999 and received by the RO on 
September 16, 1999.  However, the veteran's formal claim 
listed his request to reopen a previously denied claim of 
entitlement to an eye disability and a request to update his 
records to show a history of combat participation only.  The 
formal claim received September 16, 1999 is manifestly not a 
claim of entitlement to service connection of PTSD, as it 
does not mention PTSD or the benefits sought in connection 
with his request to update his records to reflect combat 
participation. 

However, VA was notified of the veteran's intent to pursue 
benefits for PTSD in a September 13, 1999 treatment record.    
Specifically, in September 1999 the veteran sought VA 
outpatient mental health treatment.  The record of the 
veteran's initial appointment dated September 13, 1999 noted 
"[the veteran] went to Vet Center to file a claim for 
PTSD."  Therefore, the treatment record shows that the 
veteran indicated the veteran's intent to apply for service 
connection PTSD and his belief that he had in fact done so.  

Concerning this, the Board notes that, in order to be 
eligible for benefits, a veteran must file a claim for those 
benefits.  See 38 U.S.C.A. § 5101  "Any communication or 
action indicating an intent to apply for one or more benefits 
. . .. may be considered an informal claim.  Such informal 
claim must identify the benefit sought." 38 C.F.R. § 
3.155(a); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  The 
communication to VA contained in the September 13, 1999 
treatment record clearly indicates the benefit sought.  
Moreover, the veteran subsequently filed a formal claim in 
June 2000.  Therefore, the treatment record meets the 
criteria for an informal claim.  
See 38 C.F.R. § 3.155(a) (2005). 

Moreover, the September 13, 1999 treatment record shows a 
diagnosis of later onset PTSD with symptoms of sleep 
disturbances and a GAF score of 50.  This was the veteran's 
first contact with VA, or apparently any provider, for mental 
health treatment.  Accordingly, September 13, 1999 is also 
the date that entitlement to service connection for PTSD 
arose.  

Therefore, for the reasons and bases set out above, the Board 
finds that the veteran is entitled to an effective date of 
September 13, 1999 for service connection for PTSD.  As noted 
above, the effective date for a grant of service connection 
filed more than one year after separation from service is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  In this case, the date entitlement 
arose and the date of the receipt of the claim is the same 
date.  

Accordingly, the veteran is entitled to an effective date 
earlier than the currently assigned June 23, 2000, namely 
September 13, 1999.  The benefit sought on appeal is 
therefore granted.  






ORDER

Entitlement to an increased initial disability rating for 
service-connected PTSD is denied.  

Entitlement to an effective date of September 13, 1999 for 
service connection for PTSD is granted.  To that extent, the 
appeal is allowed.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


